Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MARYLAND

(E506 G here wood Lat Green be tt Mangler A 207 70)

Ronald Satish Emrit,

Plaintiff (Pro Se) ) \ .
)  C.ANo: PIM19 CVC 68
v. )
| De
National Football League, )
Washington Redskins, )
& Daniel Snyder )
Defendants )
)
JISC SOCIO I GIGI IGA ICI IOI I a a 21 1 3 2 21 21 1. 21 25 2. 9 21 24 2 6 24 21.21 24 2 2A AE 2A A 2A 26 2 2 2 2 EE
COMPLAINT

COMES NOW, the plaintiff Ronald Satish Emrit, who is bringing forth this
complaint against the three defendants seeking to assess joint and several liability
in which the three alleged tortfeasors would presumably move to collect
contribution and indemnity from each other through the filing of cross-claims. As
such, the plaintiff is alleging that all three defendants/tortfeasors have committed
the tortious acts of defamation and/or the unauthorized appropriation of a
trademark using the “likeness” of Native Americans/American Indians in a racist

and offensive manner.

L) NATURE OF THE CASE

1.) Due to the serious nature of this lawsuit, the plaintiff respectfully requests
that the magistrate judge and/or district judge assigned to this case allow the

plaintiff to amend his complaint if and only if (iff) the magistrate judge
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 2 of 10

and/or district judge assigned to this case issues an “Order to Show Cause
(OSC)” and/or a Report and Recommendation (R&R) specifying that this
case should be dismissed for failure to state a claim for which relief can be
granted or leading to a 12(b)(6) motion to dismiss or summary judgment
motion by the opposing party after having been served with the pleadings

(summons and complaint).

2.) While none of the three defendants/alleged tortfeasors are governmental or
quasi-governmental agencies, the plaintiff alleges that all three of the
defendants/alleged tortfeasors are committing an egregious Civil Rights
violation by using a racist and offensive trademark against Native
Americans/American Indians, i.e. a suspect classification of discrete and
insular minorities which has experienced invidious discriminatio within the

context of American jurisprudence.

IL.) PARTIES TO THIS LITIGATION

3.) The plaintiff is an indigent and disabled resident and/or citizen of the state of
Florida. He lives with his father and mother (who has Alzheimer’s Disease)
at the following address: 6655 38th Lane East, Sarasota, Florida 34243. He
is currently visiting his sister Lisa Leahy at her address, i.e. 11207 Lincoln
Avenue, Hagerstown, Maryland 21740. Pursuant to Rule 201 of the Federal
Rules of Evidence (FRE), the court can take judicial notice that the plaintiff
attended the University of Memphis in 1997 as a graduate student trying to
obtain a Master’s Degree in Science (M.S.) in the field of Biology. The
plaintiff lived at 4291 Lake Arbor Drive at the Wyndridge Apartments in
Hickory Hill, Tennessee and worked at the Memphis Animal Shelter which
was then based on Tchulahoma Drive in Memphis, Tennessee.
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 3 of 10

4.) The first defendant is “doing business as” the National Football League and
its commissioner is Roger Goodell. The mailing address for the principal
place of business (ppb) and/or “nerve center” for the National Football
League (NFL) is the following: National Football League, 280 Park Avenue,
New York, NY 10017. The commissioner of the NFL is Roger Goodell and
his email address is the following: roger.goodell@nfl.com. Apparently,
the Twitter address for Roger Goodell as the commissioner of the NFL is the
following: @NFLCommish.

5.) The second defendant is “doing business as” (d/b/a) the Washington
Redskins which is a professional football team that plays half of its
scheduled games at its home field in Raljan, Maryland which is known as
FedEx Field and is apparently sponsored or endorsed by the company “doing
business as” (d/b/a) Federal Express with its principal place of business
(ppb) and/or nerve center in Memphis, Tennessee. The mailing address for
the Redskins is the following address: Washington Redskins, 21300 Redskin
Park Dr, Ashburn, VA 20147. The phone number for the headquarters of the
Washington Redskins is the following: (703) 726-7000.

6.) The third and final defendant is the billionaire known as Daniel Snyder who
purchased the Washington Redskins football organization from its previous
owner Jack Kent Cooke, who apparently also owned the Los Angeles Lakers
and was therefore in “privity of contract” with Earvin “Magic” Johnson who
was drafted first overall by the Lakers from Michigan State University. The
apparent mailing address for Daniel Snyder as the owner of the Washington
Redskins is the following address: Attn: Daniel Snyder % Redskin Park
(Practice Facility), 21300 Redskin Park Drive, Ashburn, VA 20147-6100,
USA. The phone number for Daniel Snyder’s front office with the Redskins
is the following phone number with a Northern Virginia area code: (703)
726-7000.

III.) JURISDICTION AND VENUE
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 4 of 10

7.) According to Federal Rules of Civil Procedure 8(a)(1), Plaintiff is required
to provide "a short and plain statement of the grounds for the court’s
jurisdiction, unless the court already has jurisdiction and the claim needs no
new jurisdictional support."

8.) Because the court does not already have personal or subject matter
jurisdiction over this issue, it is necessary to engage in a brief discussion of
the court's jurisdiction so that the defendants can not move to dismiss this
case based on procedural grounds involving a lack of proper jurisdiction.

9.) Pursuant to 28 U.S.C.A. Section 1332, the U.S. District Court for the
District of Maryland (as an Article [I court) has jurisdiction over this matter
because there is complete diversity of jurisdiction between the Plaintiff and
the four defendants.

10.) Asan Article III court, the U.S. District Court for the District of
Maryland also has subject matter jurisdiction over the present case at bar
because this proceeding involves a discussion of federal trademark law (.e.
Lanham Act) and potential civil rights violations involving Title VII of the
Civil Rights Act of 1964.

11.) Venue in this jurisdiction is also proper pursuant to 28 U.S.C.A. Sections
1391 and 1400.

12.) Because the amount in controversy exceeds $75,000 (i.e. $2,000,000,000 is
greater than $75,000), this court also has jurisdiction with regards to that particular

issue.

IV.) STATEMENT OF FACTS

13.) The plaintiff argues that there is an irrebuttable presumption that he is mixed
with the ancestry/blood of American Indians/Native Americans given that the
plaintiff is classified as an African-American and it is well-known that most if not
all African-Americans “mixed their blood” with Native Americans/American

Indians during colonial times.

14.) The plaintiff is African-American because of the “1% Drop Rule” which
indicates that any person who has more than one 1% drop of African slave blood in
their ancestry is presumed to be an African-American as opposed to being
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 5 of 10

classified as a “mulatto,” “quadroon,” or “‘octaroon.”

15.) Applying this “1% Drop Rule” to the Native American community, it can also
be stated with substantial certainty that any person who has more than 1% drop of
Native American blood in their ancestry is presumed to be a Native American
rather than being classified as a “mestizo” or some other derogatory term.

16.) Based on this irrebuttable presumption that the plaintiff is both an
African-Americans and Native American/American Indian according to the
application of the “1% Drop Rule,” it can be stated with substantial certainty that
the plaintiff has the standing, causation, and redressability to initiate a class action
lawsuit against the NFL, Washington Redskins, and Daniel Snyder on behalf of the
entire class of descendants of American Indians/Native Americans in accordance
with Rule 23 of the Federal Rules of Civil Procedure (FRCP).

17.) Furthermore, the U.S. Department of Justice, Bureau of Indian Affairs (BIA),
and/or the U.S. Department of Interior may have a vested interest in terms of filing
an amicus curiae brief to this lawsuit if it ends up in the Eleventh Circuit Court of
Appeals in Atlanta, Georgia. Before this case reaches the appellate level, however,
the U.S. Department of Justice, Bureau of Indian Affairs, and U.S. Department of
Interior may have a vested interest in having a U.S. attorney file a ‘Notice of
Appearance of Counsel” to represent the plaintiff after this pleading has been filed
or the U.S. Department of Justice (USDOJ), Bureau of Indian Affairs (BIA), and/or
U.S. Department of Interior (DOI) may want to become involved with this case by
way of an impleader, interpleader, intervention, or through a permissive or
mandatory joinder of a necessary and indispensable party given the argument that
the U.S. Department of Justice, Bureau of Indian Affairs (BIA), and U.S.
Department of Interior (DOT) have a vested interest in protecting the Civil Rights
of Native Americans/American Indians as a suspect classification of discrete and
insular minorities which has experienced invidious discrimination within the
context of American jurisprudence.

V.) COUNT ONE: DEFAMATION (LIBEL AND SLANDER AGAINST A
CLASS OF NATIVE AMERICANS/AMERICAN INDIANS)
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 6 of 10

18.) To prove prima facie defamation, a plaintiff must show four things: a) a false
statement purporting to be fact; b.) publication or communication of that statement
to a third person; c.) fault amounting to at least negligence; and d.) damages, or
some harm caused to the person or entity who is the subject of the statement.

19.) The plaintiff argues that all three defendants should be held liable for
defamation because the trademark of “washington Redskins” is racist and offensive

to all persons of Native American ancestry.

VI.) COUNT TWO: TRADEMARK INFRINGEMENT IN VIOLATION OF
THE LANHAM ACT/MISAPPROPRIATION OF A TRADEMARK

ee ee ee eee ee

WRONGFULLY USING THE LIKENESS OF AMERICAN

 

INDIANS/NATIVE AMERICANS IN A RACIST AND OFFENSIVE
MANNER

20.) Section 32(1) of the Lanham Act protects trademark owners against the use
in commerce of "any reproduction, counterfeit, copy, or colorable imitation of a
registered mark in connection with the sale, offering for sale, distribution, or
advertising of any goods or services on or in connection with which such use is
likely to cause confusion, or to cause mistake, or to deceive." 15 U.S.C. §

1114(1)(a).

21.) To prevail on a trademark infringement claim under Section 32(1), a plaintiff
must show that: (a.) its mark is valid; and (b.) the defendant's use of the contested
mark is likely to cause confusion. A certificate of registration provided by the U.S.
Patent and Trademark Office ("PTO") is prima facie evidence of the validity of the

registered mark. 15 U.S.C. § 1057(b).
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 7 of 10

22.) One of the main issues in a trademark infringement claim is whether
Defendant's use of the Plaintiff's trademarks is likely to cause confusion. In
assessing whether a likelihood of consumer confusion exists, courts consider the
following seven factors: (a.) type of mark; (b.) similarity of mark; (c.) similarity of
the products the marks represent; (d.) similarity of the parties' retail outlets (trade
channels) and customers; (e.) similarity of advertising media; (f.) defendant's
intent; and (g.) actual confusion. The type of mark and actual confusion are the

most important factors.

23.) There are four categories of marks, listed in order from weak to strong: a.)

generic, b.) descriptive, c.) suggestive, and d.) arbitrary

24.) The plaintiff argues that all three defendants should be held liable for
trademark infringement given that the American football organization “doing
business as” (d/b/a) “The Washington Redskins” is using the “likeness” of all
persons of Native American/American Indian ancestry without providing these
persons with just compensation which can be likened to the federal, state, or local
government condemning private property pursuant to the Fifth Amendment
Takings Clause without providing the previous owners with just compensation (see
Nollan y. California Coastal Commission, 483 U.S. 825 1987), Lucas v. South
Carolina Coastal Council, 505 U.S. 1003 (1992), Hawaii Housing Authority v.
Midkiff, 467 U.S. 229 (1984), Hodel v. Irving, 481 U.S. 704 (1987), Dolan y. City
of Tigard, 512 U.S. 374 (1994), Kelo y. City of New London, 545 U.S. 469 2005)

which are all Eminent Domain cases in the law of Property.
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 8 of 10

VIL.) PRAYER FOR RELIEF

WHEREFORE, the plaintiff is requesting a remedy at law in the form of a
judgment in the amount of $2,000,000,000 (two billion dollars) which can be
apportioned to rival claimants if and only if (iff) this cause of action ends up
commencing a class action lawsuit on behalf of all Native Americans/American
Indians pursuant to Rule 23 of the Federal Rules of Civil Procedure (FRCP). This
remedy at law is appropriate when considering that the defendants have committed
defamation and a trademark violation which is racist and offensive to all Native
Americans and those mixed with the ancestry of Native Americans. The plaintiff
also asserts that the three defendants are not protected by the Federal Tort Claims
Act (FTCA) and/or the Eleventh Amendment doctrine of sovereign immunity. In
asserting this “prayer for relief,” the plaintiff states, avers, and alleges the
following:

A.) The remedy at law in the form of a judgment in the amount of $2,000,000 (two
billion dollars) would be appropriately considered to be punitive, compensatory,
treble, actual, presumed, and special damages for the defendant’s commission of
defamation and trademark violations in addition to perhaps a violation of civil
rights towards which private corporations (and not just government entities) must

be respectful.
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 9 of 10

B.) The remedy at law in the form of a judgment in the amount of $2,000,000,000
(two billion dollars) would also be considered to be expectation, reliance,
restitution, incidental, and consequential damages for the defendant’s commission
of a material breach of contract if the court entertains the “legal fiction” that the
Washington Redskins have an implied contract with Native Americans to
compensate them for the use of their “likeness” in the same manner that
African-Americans argue the “legal fiction” that slavery reparations are
appropriate based on the “40 Acres and a Mule” argument which is not argued
down the proverbial “slippery slope.”

C.) The plaintiff is also requesting the equitable remedy of an injunction or specific
performance mandating that the Washington Redskins football organization change
their trademark/name of organization if and only if (iff) the Washington Redskins
are still a member of the National Football League (NFL) after this litigation which
could be perceived as an in personam, in rem, or quasi in rem action leading to the
formation of a receivership, constructive trust, blind trust, or escrow in which the
intended, designated, or incidental beneficiaries are persons in the class of Native
Americans/American Indians.

Respectfully submitted,

fial ttl (EA
Case 8:19-cv-02968-PJM Document1 Filed 10/10/19 Page 10 of 10

Nel, Ach; fe Mt

Ronald Satish Emrit

6655 38th Lane East

Sarasota, FL 34243
(301)537-8471
einsteinrockstar@hotmail.com

einsteinrockstar2@outlook.com

10
